Citation Nr: 1227334	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-46 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material has been submitted to reopen a claim of entitlement to service connection for thoracolumbar back pain with scoliosis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The Veteran had active military service from January 2001 to January 2004 and from October 2005 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO reopened and denied the Veteran's claim for service connection for thoracolumbar back pain with scoliosis.  

Here, regardless of the RO's actions in this instance, the Board must still determine, de novo, whether new and material evidence has been received to reopen the Veteran's claim for service connection.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the issue on appeal as a claim to reopen, as reflected on the cover page of this decision.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for thoracolumbar back pain with scoliosis is discussed in the decision below.  The underlying question of service connection for thoracolumbar back pain with scoliosis is addressed in the remand that follows the decision.  


FINDINGS OF FACT

1.  By a September 2007 rating decision, the RO denied the Veteran's claim for service connection for thoracolumbar back pain with scoliosis.  The Veteran did not appeal the decision.  

2.  Evidence received since the RO's September 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for thoracolumbar back pain with scoliosis, and it raises a reasonable possibility of substantiating the claim.  
CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied service connection for thoracolumbar back pain with scoliosis is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received, and the Veteran's claim for service connection for thoracolumbar back pain with scoliosis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he suffers from back pain that becomes debilitating with activity.  In a September 2007 rating decision, the RO denied, inter alia, service connection for thoracolumbar back pain with scoliosis.  The Veteran was notified of the decision later that same month but did not appeal.  Thus, the Board finds the September 2007 rating decision to be final.  38 U.S.C.A. § 7105.  

In October 2009, the Veteran sought to reopen his claim.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

The basis of the RO's denial of the Veteran's claim in September 2007 was the lack of any evidence showing a current, chronic or permanent disability.  In this regard, notwithstanding the Veteran's claims of back pain both in service and post service, a report of June 2007 VA general examination noted the examiner's reported finding of no evidence of spinal tenderness or spasm with a full range of motion of the thoracolumbar spine.  The examiner's diagnosis was normal back examination with subjective complaints of pain.  

The evidence received subsequent to the final September 2007 rating decision includes VA treatment records dated up to August 2009.  The Board finds the VA treatment records constitute new and material evidence.  In particular, an undated medical record reflects a left lower muscle spasm having been evidenced on examination.  Additionally, an April 2009 treatment record notes mild paraspinal tenderness of the lumbar area with flexion of the lumbar spine limited to 40 degrees and extension limited to 10 degrees.  

The Board finds that the above VA treatment records are material as they relate to an unestablished fact necessary to substantiate the claim.  In other words, the records provide evidence of a possible underlying malady or thoracolumbar disability.  As this was an element that was specifically found not present in the prior final denial, the Board finds that this evidence is sufficiently material to reopen the Veteran's claim.  Shade, 24 Vet. App. at 117. 

Accordingly, the Board finds that evidence received subsequent to the September 2007 rating decision is new and material and serves to reopen the claim for service connection for thoracolumbar back pain with scoliosis.  However, the Board cannot, at this point, adjudicate the reopened claim for service connection for thoracolumbar back pain with scoliosis, as further development of the claim is necessary prior to a final adjudication of the claim.  The specific evidentiary development needed is discussed in detail in the remand below.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for thoracolumbar back pain with scoliosis is reopened; to that limited extent, the appeal is granted.  


REMAND

The Board notes that generally speaking, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 

Since its decision in Sanchez-Benitez, the United States Court of Appeals for Veterans Claims (Court) has elaborated further on the issue of free-standing pain as a disability.  The Court has noted that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the Court has also noted that pain in a particular joint could result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id at 36 (citing to 38 C.F.R. § 4.40).  Thus, pain is only compensable as a disability if it causes functional loss as described in Mitchell.  See Bosse v. Shinseki, U.S. Vet. App. No. 09-4624 (October 14, 2011).  (While the Board recognizes that a single-judge decision, such as Bosse, carries no precedential weight, such a decision may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).)  

In this case, the Veteran's increased symptom complaints have focused predominantly on an increase in pain with activity.  In general, activity involving bending, lifting, walking, etc. is an exacerbating factor for the Veteran's back pain.  The Board finds that the Veteran's complaints reflect an apparent report of functional loss due to pain with activity.  The Veteran's VA treatment records and reports of examination do not identify any back disability attributable to the Veteran's pain.  (Medical diagnoses during the Veteran's second period of military service include a finding of back pain secondary to sigmoidal curvature of the thoracolumbar spine.)  Nonetheless, the VA treatment records have demonstrated some functional loss due to limited range of motion as well as muscle spasm.  

The Board notes that in a March 2010 VA examination, the examiner reported that the Veteran's physical examination was normal, to include a lack of significant scoliosis.  However, the examiner failed to discuss whether the Veteran's report of pain was supported by medical findings, and if so, whether any such pain would result in functional limitations (i.e., limited ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance).  In light of the clinical findings associated with the VA treatment records as well as the Court's holding in Mitchell, the Board believes additional findings and information are needed before a decision on the Veteran's claim can be made.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  Therefore, the Veteran should be scheduled for an additional VA examination to allow a medical examiner to review the claims folder and specifically address the credibility of the Veteran's report of pain, and if found credible, whether there is any functional loss attributable to that pain.  38 U.S.C. § 5103A(d)(1) (West 2002); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, the Veteran should be invited to submit VA or private medical records which may support his claim.  38 C.F.R. § 3.159(c)(1), (2) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for his back pain and/or scoliosis since August 2009.  After securing any necessary releases, an attempt should be made to obtain the identified records.  (Notwithstanding the above, an attempt should still be made to obtain any available VA treatment records since August 2009.)  All documents received should be associated with the Veteran's claims folder.  Notice to the Veteran of an inability to obtain any identified records should be in accordance with 38 C.F.R. § 3.159(e) (2011).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA examination to determine the nature and extent of his thoracolumbar back pain with scoliosis.  

The examiner should review the claims folder, to include the Veteran's service treatment records (e.g., a computed tomography (CT) scan and a bone scan of the Veteran's lumbar spine), VA treatment records, and the reports of June 2007 and March 2010 VA examinations.  The examiner is asked to cite to any objective clinical findings or evidence in those records and/or reports of examination that supports the Veteran's report of pain.  In other words, the examiner should indicate which evidence, if any, provides a basis for concluding that the Veteran's pain has pathological basis.  

Furthermore, in reporting the results of range of motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  The examiner should also opine as to whether any such pain is related to the Veteran's scoliosis or to some other disease process.  

Tests of joint movement against varying resistance should also be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  The examiner should assess the additional functional impairment (if any) due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Following the development above, readjudicate the issue on appeal-entitlement to service connection for thoracolumbar back pain with scoliosis.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


